DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723) in view of Kapoor (“An Overview of Nitinol: Superelastic and Shape Memory”, https://www.medicaldesignbriefs.com/component/content/article/mdb/features/articles/23077 ,
October 2015, pp 1-3), further in view of Tachibana et al. (US 2014/0342189 and Jensen et al. (US 2011/0229739).  It is noted that all citations of Saito et al. refer to the English translation submitted by Applicant with the IDS filed 7/11/18.
Saito et al. disclose a magnetic recording tape medium having a substrate (1), a shape memory alloy layer formed from a TiNi alloy (3), which reads on the claimed “superelastic body”, a soft magnetic layer (7a) and a perpendicular magnetic recording layer (7b)- see Figure 2, abstract and page 4, lines 9-13.
It is noted that Saito et al. does not explicitly disclose that the TiNi shape memory alloy is “superelastic.”  However, the reference does teach that the shape memory alloy used therein is designed to “return to the memorized form by removing heat treatment or load.”  See page 4, lines 6-13.  The property of returning to a predetermined form following removal of load meets the definition of superelasticity.  The reference is also silent with regard to the claimed Ni content of 50.5 at% or less.  
Kapoor teaches that it was known in the art prior to the effective filing date of the claimed invention that TiNi superelastic alloys generally contain 50 at% of each of Ti and Ni.  Given the broad disclosure of the use of a TiNi alloy by Saito et al., one of ordinary skill in the art would have been motivated to look to the prior art for suitable compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose an Ni content 
Saito et al. disclose all of the features of the claimed invention as detailed above except for the use of a crystal control layer between the superelastic layer and magnetic recording layer and a substrate thickness of 3-8 microns. 
	Jensen et al. disclose that it was known in the prior art to optimize the thickness of magnetic recording tape media for use in various recording hardware.  The reference teaches that substrate thicknesses of as low as 4000 nm (4 micron) were known in the prior art.  (see para [0005]-[0008]). 
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reduce the overall thickness of the tape medium taught by Saito et al. by reducing the substrate layer thickness to as low as 4 micron. 
With regard to the limitation of claim 1 requiring a “crystal control layer” between the superelastic body layer and recording layer, Tachibana et al. teach a magnetic recording tape having a foundation layer formed between a seed layer and a perpendicular magnetic layer in order to provide a close lattice match and vertical orientation to the overlying layer (See para [0063]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a foundation layer in between the superelastic layer and the recording layer taught by Saito et al. in order to provide improved orientation to the recording layer via improved lattice matching.
With regard to claim 2, Saito disclosed the formation of a magnetic recording tape with a substrate formed from a polymeric material.  A tape is necessarily elongated in form and would have flexibility in order to be functional. 
With regard to claim 6, see Figure 2 and description thereof in the abstract.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a soft magnetic soft magnetic/intermediate/soft magnetic multilayered structure for the single soft magnetic underlayer taught by Saito et al. in order to provide improved recording and reproducing properties, as suggested by Tachibana et al.
With regard to claim 8, see abstract for description of a vertical magnetic recording layer.
With regard to claim 9, Saito et al. disclose the use of a CoCr alloy magnetic recording layer. Tachibana et al. disclose that it was known in the magnetic recording tape art to use a granular CoCrPt-based layer for a perpendicular magnetic recording layer in order to improve SNR (para [0064]-[0067]).  
Given the broad disclosure of using CoCr alloys by Saito et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose a granular CoCrPt-based alloy as suggested by Tachibana et al. for the CoCr alloy layer taught by Saito et al. in order to provide improved signal to noise characteristics. 
With regard to claim 10, Saito et al. disclose all of the features of the claimed invention except for the use of a magnetic recording layer containing a magnetic powder and binder in combination with the superelastic layer.  Saito does disclose what they refer to as “coating mold” media containing magnetic powder and a binder (see page 2, third paragraph under the “Detailed Description” section).  However, the reference only describes the use of the superelastic layer in a medium including a coating type medium formed from sputtered CoCr.
Saito discloses that the superelastic (shape memory) layer is used to counteract curl that occurs during formation of the medium and acknowledges that curl in a “coating mold” medium was “mainly 
With regard to claim 11, Saito et al. in view of Kapoor and Tachibana et al. fail to disclose the claimed thickness of the superelastic containing layer being 50 nm.  Instead, Saito et al. disclose a TiNi layer having a thickness with a minimum thickness of 0.1 micron which is equivalent to 100 nm.  However, the thickness of this layer is disclosed in the context of being suitable for controlling curl in a medium having a substrate with a thickness of at least 36 micron– see page 4, line 14 to page 5, line 12.  
 Given the suggestion Jensen that it was desirable to use substrates having thicknesses of as low as 4 microns, it would also have been obvious to one of ordinary skill in the art to reduce the TiNi layer and determine an optimal thickness to counteract the degree of curl presented by a given substrate thickness.   
Claim 12 is met for the foregoing reasons.
With regard to claim 13, Saito et al. does not specifically disclose the temperature at which the TiNi exhibits supereleastic properties, one of ordinary skill in the art would recognize that the TiNi would necessarily be superelastic at least at the operating temperature of the magnetic recording medium in order to prevent curling of the magnetic tape.  Thus, it is reasonable to conclude that the TiNi layer taught by Saito et al. would exhibit superelasticity at room temperature (i.e, approximately 20 °C).


Allowable Subject Matter


Response to Arguments
6.	Applicant’s arguments submitted in the after final amendment of 10/18/21 and entered with the RCE filed 12/15/21 have been considered but are not persuasive for the reasons set forth in the rejection above.  Applicant argues that the prior art to Saito fails to disclose the claimed substrate thickness as well as the presence of a crystal control layer.  However, these claim limitations are suggested by the prior art to Tachibana and Jensen for the foregoing reason.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 9-1 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785